Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Staub on 8 September 2022.

The application has been amended as follows: 

Claim 1 (Currently amended): A communications method, the method comprising: 
communicating to a first radio receiver, in [[the]] a first user equipment (UE) device, corresponding to a first network and a first Subscriber Identity Module (SIM), first frequency hopping pattern information, said first frequency hopping pattern information indicating a frequency hopping pattern used for communication with the first network; 
communicating to a second radio receiver, in the first UE device, corresponding to a second network and a second Subscriber Identity Module (SIM), second frequency hopping pattern information, said second frequency hopping pattern information indicating a frequency hopping pattern used for communication with the second network; 
receiving, at a first base station corresponding to the first network, first voice data transmitted from the first UE device, using frequencies corresponding to the first frequency hopping pattern information, said first voice data being directed to a second UE device; and 
receiving, at a second base station corresponding to the second network, said first voice data transmitted from the first UE device using frequencies determined from the second frequency hopping pattern information;
receiving at the first base station, a first hopping pattern change message transmitted from the first UE device to the first base station, said first hopping [[patter]] pattern change message indicating a first new frequency hopping pattern to be used for communication with the first network; and 
operating the first base station to communicate the first hopping pattern change message to a Spectrum Access System (SAS).  

Claim 3 (Currently amended): The method of claim 2, 
wherein the first voice data 
wherein the second base station is a second CBSD which is in the second network.  

Claim 6 (Currently amended): The method of claim 5, further comprising: 
operating the first UE device to send [[a]] said first hopping pattern change message to the first network 

Claim 7 (Currently amended): The method of claim 1, wherein the first base station is a first Citizens Broadband Radio Service Device (CBSD).  

Claim 8 (Currently amended): The method of claim 5, further comprising: 
operating the first CBSD to receive a change message from said SAS indicating that the hopping pattern change is to be implemented; 
operating the first CBSD to indicate to the first UE device that the first hopping pattern change is to be implemented; and 
operating the first CBSD to communicate with the first UE device using the first new frequency hopping pattern.  

Claim 9 (Currently amended): The method of claim 5, further comprising: 
operating the second CBSD to receive a second hopping pattern change message from the first UE device indicating a change to be made to the frequency hopping pattern used by the first UE device to communicate with the second network.  

Claim 11 (Currently amended): The method of claim 10, further comprising: 
operating the [[first]] second CBSD to receive a change message from said SAS indicating that the second hopping pattern change is to be implemented; 
operating the second CBSD to indicate to the first UE device that the second hopping pattern change is to be implemented; and 
operating the second CBSD to communicate with the first UE device using [[the]] a second new hopping pattern.  

Claim 12 (Currently amended): A communications system comprising: 
a first base station including a first processor configured to control the first base station to: 
communicate to a first radio receiver, in [[the]] a first user equipment (UE) device, corresponding to a first network and a first Subscriber Identity Module (SIM), first frequency hopping pattern information, said first frequency hopping pattern information indicating a frequency hopping pattern used for communication with the first network; 
receive, at [[a]] the first base station corresponding to the first network, first voice data transmitted from the first UE device, using frequencies corresponding to the first frequency hopping pattern information, said first voice data being directed to a second UE device; and 
receive, at the first base station, a first hopping pattern change message transmitted from the first UE device to the first base station, said first hopping [[patter]] pattern change message indicating a first new frequency hopping pattern to be used for communication with the first network; and 
communicate the first hopping pattern change message to a Spectrum Access System (SAS); and 
a second base station including a processor configured to control the second base station to:
receive, at [[a]] the second base station corresponding to [[the]] a second network, said first voice data transmitted from the first UE device using frequencies determined from [[the]] second frequency hopping pattern information; and 
communicate to a second radio receiver, in the first UE device, corresponding to [[a]] the second network and a second Subscriber Identity Module (SIM), the second frequency hopping pattern information, said second frequency hopping pattern information indicating a frequency hopping pattern used for communication with the second network.

Claim 15 (Currently amended): The communications system of claim 14, further comprising: 
a packet synchronizer including a third processor; and 
wherein said third processor is further configured to: 
operate the packet synchronizer to receive at least some of the first voice data encrypted in accordance with [[the]] a first encryption algorithm from the first CBSD; 
operate the packet synchronizer to receive at least some of the first voice data encrypted in accordance with [[the]] a second encryption algorithm from the second CBSD; 
operate the packet synchronizer to generate a first voice data packet stream from the first voice data received from the first and second networks; and 
operate the packet synchronizer to send the generated first voice data packet stream to the second UE device.  

Claim 17 (Currently amended): The communications system of claim 16, further comprising said first UE device; and 
wherein said first UE device includes a fourth processor configured to: 
operate the first UE device to send the first hopping pattern change message to the first network

Claim 18 (Currently amended): The communications system of claim 12,
	wherein the first voice data transmitted from the first UE device and received by the first base station is encrypted in accordance with a first encryption algorithm; and
	wherein said first base station is a first Citizens Broadband Radio Service Device (CBSD)  



Claim 19 (Currently amended): The communications system of claim 13, wherein said first processor is further configured to: 
operate the first CBSD to receive a change message from said SAS indicating that the hopping pattern change is to be implemented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        9/9/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466